DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 27 January 2021. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 13, 17 are rejected under 35 U.S.C. 102(a)(1) as being Wang (CN 103580909 A, hereafter referred to as Wang).

Regarding claim 1, Wang teaches a method implemented by a network device acting as a switch in a data plane of a software defined networking (SDN) network (Wang [38-48] discloses a network device, including a switch, which performs data message forwarding (forwarding data plane), the switch communicatively coupled to a controller in a control plane of the SDN network (Wang [89-100] teaches the network equipment interacts with the controller and accepts management operations from the controller), where the controller manages packet processing functionality of the switch (Wang [89-100] teaches the network equipment interacts with the controller and accepts management operations from the controller wherein the management operations enable the network device to process and forward packets [38-48]), the method to provide data storage resource sharing information to the controller (Wang [120-122] discloses providing resource allocation table of the hardware function of the network device, wherein the resource allocation table includes sharing identifier used to represent the set of hardware functions that are shared [63-64]) so that the controller can manage data storage resource utilization of the switch (Wang [123-143] discloses receiving, from the controller, and configuring storage utilization of the switch), the method comprising: 
determining which tables stored in the switch share a data storage resource of the switch (Wang [180-204] teaches a current configuration table, stored at the switch, indicating hardware functions located in the switch which share resources with other hardware functions); and 
transmitting data storage resource sharing information to the controller, wherein the data storage resource sharing information includes an indication of the tables that share the data storage 

Regarding claim 5, Wang teaches the limitations of claim 1, as rejected above.
Additionally, Wang teaches the method further comprising:
receiving, from the controller, a request to provide the data storage resource sharing information (Wang [59-60]), wherein transmitting the data storage resource sharing information to the controller is in response to receiving the request from the controller (Wang [60-64]).

Regarding claims 13, 17, they do not teach or further limit over the limitations presented above with respect to claim 1.
Therefore, claims 13 and 17 are rejected for the same reasons set forth above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103580909 A, hereafter referred to as Wang), as applied above regarding claim 1, further in view of Dolganow et al (US 20160234067 A1, hereafter referred to as Dolganow).
Regarding claim 6, Wang teaches the limitations of claim 1, as rejected above.
However, Wang does not explicitly teach the type of data storage resource as any one of a hash memory, a Ternary Content Addressable Memory (TCAM), and a counter memory.

It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang in view of Dolganow in order to configure the data storage resource, as taught by Wang, as any one of a hash memory, a Ternary Content Addressable Memory (TCAM), and a counter memory, as taught by Dolganow.
KSR rationale B, Simple Substitution of one known element (TCAM memory to store processing and forwarding tables, as taught by Dolganow) for another (memory to store processing and forwarding tables, as taught by Wang) to obtain predictable results (packet processing and forwarding in a SDN), C Use of a known technique (TCAM memory to store processing and forwarding tables, as taught by Dolganow) to improve similar devices (memory to store processing and forwarding tables, as taught by Wang) in the same way (packet processing and forwarding in a SDN) and D Applying a known technique (TCAM memory to store processing and forwarding tables, as taught by Dolganow) to a known device (method or product) (memory to store processing and forwarding tables, as taught by Wang) ready for improvement to yield predictable results (packet processing and forwarding in a SDN).

Allowable Subject Matter
Claim 7-12, 15-16, 19-20 allowed.
Claim 2-4, 14, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
01/27/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues:
“In rejecting claim 1 the Examiner appears to interpret the resource allocation table disclosed in Wang as being equivalent to the claimed data storage resource sharing information. However, Applicant respectfully submits that the resource allocation table disclosed in Wang is not equivalent to the claimed data storage resource sharing information at least because the resource allocation table disclosed in Wang does not include an indication of the tables that share the data storage resource, as claimed.” Remarks pg 8
In response the examiner respectfully disagrees. Wang discloses (Wang [212] a controller requiring knowledge of which hardware functions and corresponding table item resources, of said hardware functions, can be shared among which hardware functions. Additionally, Wang, in the paragraph marked 188, states “the table item resources of the four hardware functions that can be shared and allocated” such that Wang explicitly teaches determining which tables stored in the switch can and do share a data storage resource of the switch (Wang [at least 188 and 180-204] teaches identifying and sharing information of the table item resources associated with network functions that may be and are currently shared) and transmitting data storage resource sharing information to the controller such that the controller receives and indication of table item resources, corresponding to network functions, that can and are currently sharing the data storage resource of the network device (Wang [180-218]).

Regarding claim 1, applicant argues:
“Rather, the resource allocation table disclosed in Wang indicates hardware functions that can share resources.” Remarks pg 8


Regarding claim 1, applicant argues:
“Stated differently, the resource allocation table indicates a mere possibility of resource sharing instead of actual resource sharing and does so at "hardware function"-level granularity instead of table-level granularity.” Remarks pg 8-9
In response the examiner respectfully disagrees. Wang explicitly recites (Wang [0188-215] the shared identifier indicates whether the “table item resource”, corresponding to the hardware network functions, “can be shared with other hardware functions, and if it is shared which hardware function is shared with.” Such that Wang teaches the table item resources associated with the network functions are shared and explicitly shares, with the controller, information of said table item resources.

Regarding claim 1, applicant argues:
“At least for the reasons set forth above, the cited reference fails to teach at least the element of "transmitting data storage resource sharing information to the controller, wherein the data storage resource sharing information includes an indication of the tables that share the data storage resource." Thus, claim 1 is not anticipated by the cited reference. Accordingly, reconsideration and withdrawal of the anticipation rejection of this claim are requested.” Remarks pg 9


Regarding claims 5, 13, 17, applicant argues:
“Claim 5 depends from claim 1 and incorporates the elements thereof. Thus, at least for the reasons mentioned above with regard to claim 1, this claim is not anticipated by the cited reference. Accordingly, reconsideration and withdrawal of the anticipation rejection of this claim are requested. 
Claim 13 recites elements that are analogous to those discussed above with regard to claim 1. For at least the same reasons as discussed above with regard to claim 1, this claim is not anticipated by the cited reference. Accordingly, reconsideration and withdrawal of the anticipation rejection of this claim are requested. 
Claim 17 recites elements that are analogous to those discussed above with regard to claim 1. For at least the same reasons as discussed above with regard to claim 1, this claim is not anticipated by the cited reference. Accordingly, reconsideration and withdrawal of the anticipation rejection of this claim are requested.” Remarks pg 9
In response the examiner respectfully disagrees according to the reasons set forth regarding the independent claim from which the independent claims have similar arguments and the dependent claims inherit.

Regarding claim 6, applicant argues:
“Claim 6 depends from claim 1 and incorporates the elements thereof. For at least the reasons mentioned above with regard to claim 1, Wang fails to teach every element of this claim. Further, Dolganow fails to remedy the deficiencies of Wang. Thus, this claim is not obvious over the cited 
In response the examiner respectfully disagrees according to the reasons set forth regarding the independent claims from which the dependent claims inherit.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446